Citation Nr: 0523553	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for melanoma, including 
as secondary to 
in-service herbicide exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1971 to May 
1972.   

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The veteran does not reside in the jurisdiction of the RO 
that decided his claim, but rather, in the jurisdiction of 
the RO in Boston, Massachusetts, which certified the 
veteran's claims to the Board for appellate review.  The 
veteran and his spouse testified in support of these claims 
at a hearing held before the Board at the RO in Boston, 
Massachusetts in May 2005.  

The claim of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  AMC will notify the veteran and his 
representative if they are required to take further action 
with regard to this claim.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim for service connection for melanoma, 
including as secondary to in-service herbicide exposure.

2.  The veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides.

3.  Melanoma is not a disease for which service connection 
may be presumed.

4.  Melanoma is not related to the veteran's period of active 
service, including his presumed in-service herbicide 
exposure.


CONCLUSION OF LAW

Melanoma was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1116, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
veteran's claim for service connection for melanoma, 
including as secondary to in-service herbicide exposure, VA 
has strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in July 2003, before denying the veteran's claim 
for service connection for melanoma, including as secondary 
to exposure to herbicides, in a rating decision dated 
December 2003.  The timing of such notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the July 2003 notice letter, the RO acknowledged the 
veteran's claim, informed him of the evidence necessary to 
support that claim and VA's duty to assist, and indicated 
that it was developing his claim pursuant to that duty.  The 
RO noted the evidence it had requested and/or received in 
support of the veteran's claim and the evidence it was 
responsible for securing.  The RO indicated that it would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, including records from state 
and local governments, private medical records, and 
employment records, provided he identified the sources of 
that evidence.  The RO indicated that if the veteran wished 
the RO to obtain private medical records on his behalf, he 
should sign the enclosed forms authorizing their release.  
The RO advised the veteran to send any other pertinent 
evidence or information directly to the RO.  

Moreover, in letters dated August 2003 and November 2003, a 
rating decision dated December 2003, and a statement of the 
case issued in April 2004, the RO provided the veteran some 
of the same information furnished in the July 2003 notice 
letter, noted that it had requested, but not received, 
certain records from treatment providers the veteran had 
identified, and informed the veteran that it was his 
responsibility to ensure VA's receipt of all evidence he 
wanted VA to consider in support of his claim.  The RO also 
explained the reasons for which the RO denied his claim, 
identified the evidence it had considered in denying that 
claim and the evidence still needed to substantiate that 
claim, and furnished the veteran the provisions pertinent to 
that claim, including those governing VA's duties to notify 
and assist.  



B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim for 
service connection for melanoma, including as secondary to 
in-service herbicide exposure.  38 U.S.C.A.§ 5103A(a), (b), 
(c) (West 2002).  Specifically, the RO secured and associated 
with the claims file the evidence the veteran identified as 
being pertinent to his claim, including service medical 
records and VA and private treatment records.  

The RO did not conduct medical inquiry in an effort to 
substantiate this particular claim, however, because a 
medical opinion is not necessary to decide the veteran's 
claim in this case.  See 38 C.F.R. § 3.159(c)(4)(i) (2004).  
As explained below, service records show no complaints, 
treatment, or a diagnosis pertinent to the skin.  Therefore, 
any medical opinion linking melanoma directly to the 
veteran's military service, not including his in-service 
herbicide exposure, would be speculative and unsubstantiated.  
In any event, the veteran does not argue that his melanoma 
manifested during service, but rather, that it arose 
subsequently due to in-service herbicide exposure.  However, 
melanoma is not among the diseases determined to have a 
relationship to herbicide exposure and which warrant a grant 
of service connection on a presumptive basis.  Moreover, 
according to the veteran's testimony presented at his May 
2005 personal hearing, even the veteran's own doctor was 
unable to say that the melanoma was due to the veteran's 
Agent Orange exposure.  Transcript at 12 (May 24, 2005).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (1993) (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984))).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to his claim for service connection for 
melanoma, including as secondary to in-service herbicide 
exposure, the Board deems the record ready for appellate 
review.   

II.  Analysis of Claim

According to written statements submitted during the course 
of this appeal and a transcript of the veteran's and his 
spouse's hearing testimony, the veteran is entitled to 
service connection for melanoma on the basis that that 
disease developed either secondary to his exposure to Agent 
Orange while serving in Vietnam or as a result of his 
exposure to extreme sun while serving in southern Vietnam.  
The veteran points out that skin cancer would not typically 
manifest in an individual who is Italian, such as himself, 
but that due to his service, during which Vietnam was sprayed 
with herbicides and he often spent time outside without his 
shirt off, it manifested on his back and face. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2004).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; 
non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f), as added 
by § 201(c) of the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. § 
3.303(d).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran had active service from February 
1971 to May 1972.  During this time period, he did not report 
or receive treatment for any complaints associated with his 
skin.  On separation examination conducted in April 1972, an 
examiner noted a normal clinical evaluation of the skin.  

The veteran's service personnel records confirm that the 
veteran served on active duty during the Vietnam era in the 
Republic of Vietnam, from July 1971 to April 1972.  
Therefore, under 38 U.S.C.A. § 1116(a)(3), he is presumed to 
have been exposed to Agent Orange.

Post-service medical documents, specifically, a July 2003 
report of a VA examination conducted in July 2003, and 
records from Winny Ou, M.D., Good Samaritan Medical Center, 
and Bridgewater Goddard Park Medical Associates, Inc., dated 
from 1998 to 2000, establish that the veteran has been 
treated for skin cancer, including melanoma of the back.  The 
question thus becomes whether that disease is related to the 
veteran's period of active service, including his presumed 
Agent Orange exposure.  

As previously indicated, to merit an award of service 
connection on a presumptive basis under 38 C.F.R. § 3.309(e), 
the veteran must be seeking service connection for a disease 
recognized as presumptive under 38 C.F.R. § 3.309(e).  In 
this case, the disease for which the veteran seeks service 
connection is skin cancer, or more specifically, melanoma, 
which, under the applicable regulatory provision, is not one 
of the diseases for which service connection may be presumed 
secondary to Agent Orange exposure.  

To merit an award of service connection on a direct basis, 
the record must include competent evidence etiologically 
linking a current disability to service.  In this case, the 
record includes a diagnosis of melanoma in 1998, decades 
after service, and the veteran's assertions linking that 
disease to his period of active service.  The veteran has not 
submitted a medical opinion confirming his assertions.  
Moreover, his assertions, alone, are insufficient to 
establish the required nexus in this case given that the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render his own 
opinions on causation competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Inasmuch as melanoma is not a disease for which service 
connection may be presumed under 38 C.F.R. § 3.309(e), and no 
medical professional has otherwise related the veteran's 
melanoma to his period of active service, including his 
presumed Agent Orange exposure, the Board concludes that 
melanoma was not incurred in or aggravated by active service 
and may not be presumed to have been so incurred.  The 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for melanoma, including 
as secondary to in-service herbicide exposure.  Therefore, 
the veteran may not be afforded the benefit of the doubt in 
the resolution of this claim and this claim must be denied.


ORDER

Service connection for melanoma, including as secondary to 
in-service herbicide exposure, is denied.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD.  Additional action is necessary before the Board 
can decide this claim.

First, in July 2005, the veteran submitted a VA record 
directly to the Board, which is pertinent to his PTSD claim.  
The RO has not considered this record in the first instance 
in support of the veteran's claim.  Moreover, there is no 
indication in the record that the veteran is waiving his 
right to have the RO do so.  

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  See 67 
Fed. Reg. 3,099, 3,103-04 (Jan. 23, 2002).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit held that the provisions of 
38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. 
§ 7104(a) (West 2002), because they denied appellants a 
"review on appeal" when the Board considered additional 
evidence without remanding the case to the RO for initial 
consideration of that evidence.  In light of this holding, on 
remand, AMC must ensure that the veteran is afforded due 
process by initially considering the previously noted record 
in support of his PTSD claim.

Second, as previously indicated, the VCAA provides that VA 
must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In this case, 
VA has not yet satisfied its duty to assist the veteran in 
developing his PTSD claim.

The veteran asserts that he developed PTSD as a result of the 
following in-service stressors:  serving in a capacity that 
caused him to fear constantly for his life; being exposed to 
rocket and mortar fire while serving as military police on 
perimeter duty with the 138th Aviation Company in Phu Bai, 
South Vietnam, from 1971 to 1972, including in early fall of 
1971; while on guard duty one night, seeing a person in a 
hangar, having to search that hangar alone, and discovering a 
woman who might have been dangerous; being exposed to danger 
from mines and attacks while serving as an escort for 
convoys; experiencing a mortar attack in January 1972, when 
he was in his bunker and being betrayed by his leaders who 
would not permit the veteran to return fire; and knowing two 
individuals from his hometown, Milton Allerby and Michael 
Cadorette, who died in service.   

Medical evidence of record confirms that the veteran has been 
diagnosed with PTSD.  However, VA has not yet attempted to 
develop further the veteran's PTSD claim by contacting the 
veteran and asking him to submit more specific information 
regarding his alleged in-service stressors and by contacting 
his service department in an effort to verify that the 
alleged stressors actually occurred.  The VCAA requires that 
such action be taken on remand.  

This case is REMANDED for the following action:

1.  AMC should contact the veteran and 
ask him to submit a more detailed written 
statement regarding the stressors that he 
experienced in service.  This statement 
should include the dates the stressors 
occurred, the places where they occurred, 
the unit to which the veteran was 
assigned at the time, and the full names 
of individuals who were injured and 
killed.  AMC should inform the veteran 
that if he fails to provide the requested 
information, it might result in an 
adverse decision on his claim.

2.  Based on the information received, 
AMC should pursue all reasonable avenues 
of development in an attempt to verify 
the veteran's alleged stressors, 
including contacting USASCRUR and all 
other appropriate authorities and 
requesting those authorities to send to 
VA all information that might be 
pertinent, including documents indicating 
whether the veteran's unit was exposed to 
rocket and mortar attacks during the time 
period alleged.  

3.  After completion of the above, AMC 
should prepare a report indicating 
whether the veteran participated in 
combat and/or whether any alleged 
stressor is established by the record, 
and providing a detailed description of 
any stressor corroborated by the record.  
If appropriate, AMC should indicate in 
the record that no alleged stressor 
actually occurred.

4.  If and only if AMC finds that either 
the veteran served in combat or that at 
least one of the alleged stressors 
actually occurred, it should afford the 
veteran a psychiatric examination.  AMC 
should notify the veteran that if he does 
not attend the scheduled examination, his 
failure to do so might adversely affect 
his PTSD claim.  The purpose of this 
examination is to obtain an opinion as to 
whether the veteran currently has PTSD, 
and if so, whether that disorder is due 
to verified combat status or a verified 
stressor.  AMC should forward the claims 
file and a copy of its stressor report to 
the examiner for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should: 

(1) identify all psychiatric 
disorders present, specifically 
confirming or refuting whether the 
veteran meets the diagnostic 
criteria for a diagnosis of PTSD; 

(2) opine whether it is at least as 
likely as not that the veteran's 
PTSD, to the extent it is present, 
is related to the veteran's period 
of active service, specifically, to 
a verified in-service stressor (may 
not rely upon an unverified 
stressor in determining whether the 
veteran's in-service experiences 
are of sufficient severity to 
support a diagnosis of PTSD); and 

(3) provide detailed rationale, 
with specific references to the 
record, for his opinion.

5.  Thereafter, AMC should readjudicate 
the veteran's PTSD claim based on all of 
the evidence of record, including that 
which was submitted directly to the Board 
in July 2005.  If AMC denies the benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


